Title: From Thomas Jefferson to Edmund Bacon, 11 July 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington July 11. 08.
                  
                  Your’s of the 8th. came to hand last night, and I now inclose you 30. D. for Bishop’s order in favor of Brown. this pays all the debts of which I have any note except that of Mullins’s which I informed mr Higginbotham should be paid at the beginning of the next month. it is possible I may be at Monticello on the morning of the 22d. but it is possible I may be one, two or three days later.   I wish you health.
                  
                     Th: Jefferson 
                     
                  
               